           Case 1:20-cr-00022-DAD-BAM Document 23 Filed 07/23/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00022-DAD-BAM
12                                Plaintiff,             STIPULATION TO CONTINUE CHANGE OF
                                                         PLEA; ORDER
13                          v.
                                                         DATE: July 28, 2020
14   TEODORO ANDRADE-BAUTISTA,                           TIME: 9:00 a.m.
                                                         COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17          IT IS HEREBY STIPULATED by and between the parties through their respective counsel,

18 JOSEPH BARTON, Assistant United States Attorney, and CARRIE McCREARY, counsel for the

19 defendant, that the Change of Plea scheduled for July 28, 2020, may be continued until September 8,

20 2020, at 10:00 a.m. The United States has produced approximately 300 pages of discovery to defense
21 counsel and has provided defense counsel with a plea agreement. The parties agree that time under the

22 Speedy Trial Act shall be excluded through September 8, 2020, in the interests of justice, including but

23 not limited to, the need for effective defense preparation, defense investigation, and plea negotiation

24 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties further agree that the

25 ends of justice served by taking this action outweigh the best interest of the public and the defendant in a

26 speedy trial.
27          ///

28          ///


      STIPULATION AND ORDER
                                                         1
30
          Case 1:20-cr-00022-DAD-BAM Document 23 Filed 07/23/20 Page 2 of 3


 1

 2        IT IS SO STIPULATED.

 3

 4
     Dated: July 23, 2020                       MCGREGOR W. SCOTT
 5                                              United States Attorney
 6
                                                /s/ JOSEPH BARTON
 7                                              JOSEPH BARTON
                                                Assistant United States Attorney
 8

 9
     Dated: July 23, 2020                       /s/ CARRIE McCREARY
10                                              CARRIE McCREARY
11                                              Counsel for Defendant

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION AND ORDER
                                            2
30
           Case 1:20-cr-00022-DAD-BAM Document 23 Filed 07/23/20 Page 3 of 3

   MCGREGOR W. SCOTT
 1 United States Attorney
   JOSEPH BARTON
 2 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 3 Fresno, CA 93721
   Telephone: (559) 497-4000
 4 Facsimile: (559) 497-4099

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00022-DAD-BAM
11                               Plaintiff,            ORDER
                           v.
12
     TEODORO ANDRADE-BAUTISTA
13   ,
                       Defendant.
14

15                                                 ORDER
16
            Upon the Parties’ stipulation and for good cause shown, the Change of Plea scheduled for July
17

18 28, 2020, is continued until September 8, 2020, at 10:00 a.m., before the Hon. District Judge Dale A.

19 Drozd. The period through September 8, 2020, inclusive, is excluded pursuant to 18 U.S.C. §§

20 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
21
     IT IS SO ORDERED.
22
        Dated:    July 23, 2020
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26
27

28

      STIPULATION AND ORDER
                                                       3
30
